Title: To Thomas Jefferson from Samuel Smith, 8 August 1806
From: Smith, Samuel
To: Jefferson, Thomas


                        
                            Dr. Sir
                            
                            Baltimore August 8th 1806
                        
                        I am about to ask of you a particular favor. Not an Office for any of my friends, but that you will not
                            Nominate Col Hammond to be the Successor of Genl Wilkenson. I ask it as well on your Account as because that I verily
                            believe his appointment will greatly Estrange the affections of the ancient inhabitants of Louisiana from you and from the
                            Govt of the U.S. General Wilkenson has made himself extremely popular among the people as well from the Urbanity of
                            his manners, as from having compleatly checked the repacity of Certain
                            Adventurers, who have either gone there, as Officers, or private Citizens with a View to the making of a rapid fortune
                            from the ignorance of the people, those Men are his Enemies, and cannot be your friends, for they are not honest. Those Men very early determined to displace Genl Wilkenson, even before his arrival, and prepared their scheme accordingly. Mr Lucas very soon after he saw Col H—
                            is known to have told him that he ought to have been the Govenor—the Coll
                            listened to the suggestion with complacence, and with a public affectation of not taking part with either party; he has it
                            is believed, constantly treasured up the Idea first suggested by Lucas. Coll Hammond is not a native of the US. he is
                            worth little or no property, his accepting an Office under Genet, & some other circumstances, prove to me that he cannot
                            be the Charactor proper for the Government of a people composed as the population of Louisiana is. He is known to be
                            connected in party with unprincepled Men, to be in friendship with Darniel and the rest of the Cabal. He is to be made Govenor to the exclusion of a Man whom the people are
                            pleased with, he will probably bring into Office Men who have been found attempting frauds on those innocent people, Judge
                            Easton will return. Hunt will probably be again employed thro: the influence of Mr Grainger, the People will be
                            dissatisfied and the consequences will I fear be highly injurious to that Country & unpleasant to your feelings.
                        The Conduct of Col Hammond, Lucas and the Rest of the Cabal has been extremely inconvenient & insulting to
                            you. The Appointment of Genl Wilkenson was judicious, it was your own, they
                            did, by false reports, insinuations, & inflammatory letters to different
                            members of Congress draw forth the torrents of foul language against you which we heard the last Session for your having
                            appointed a Military Man to Civil Government; and will you reward this conduct by promoting One of those very Men to be
                            Govenor? I pray & intreat that you will not.—You will see that I take it for granted that Genl W— is ordered down the
                            River to Command the Troops, with a View of ultimately dropping him as Govenor; A plan of ********** I presume, because
                            your letter of the 4th May led me to suppose that he would not be removed until his government had had a fair trial—You
                            may suppose that I could not be otherwise than surprized when I found that a letter dated two days after from the War
                            Dept ordered the General down the River, of which the Cabal had been fully advised by Major Hunt
                            sometime prior to the order arriving and farther, that this Mode was adopted for the express
                            purpose as they said, “of getting clear of him”. This mode may “by such men” be
                            considered honorable & proper; but never can, never will be countinanced or Adopted by Men of liberal enlightened or
                            Gentlemanlike Sentiments, such conduct would disgrace the administration. I trust the Genl will return to his
                            Government; and when displaced, or when permitted of himself to relinquish the Governt (which would be more honorable
                            to himself & respectful to you) that he will be replaced by a Gentleman a Native of the U.S. and One, who has not yet been in
                            Louisiana or has in any manner participated in the misunderstandings that have happened there. I solicit not for Genl
                            Wilkenson, but that you will not sacrifice the feelings & happiness of the people by the appointment of a man with whom
                                they cannot be satisfied, in the Room of
                            a Man with whom they are highly pleased. On the appointment of Col. H— every honorable Man, will, nay must leave the Government, they cannot stay—and the people will be left the pray of hungry
                                adventurers.
                        I know that you think you ought to provide for Col H. because his first appointment removed him from
                            Congress. If I am well informed, he had no right to a seat, being at the time of his election a resident of So. Carolina,
                            of course he could not have been reelected, but Sir—I pray you not to put his private interest in Competition with the
                            happiness of a whole people & the feelings of your best friends—
                        I take leave to enclose you some papers, such letters as Mr H’s to his Father in law, discover truths, from it, you will observe the State of things; This Nephew of
                            Col Hammond is countenanced by him—Alas Sir—What a Gang—another paper will shew you that the
                            Cabal are furnished with authentic information from the War Depart—and if I do not deceive myself very much indeed—the
                            manner of getting clear of Genl W— has been digested by Hunt Grainger & others. Major Hunt before
                            he left Washington, is said by his friends at St Louis to have communicated the whole plan of displacing Genl Wilkenson
                            & introducing Colo. Hammond in his place to them. I feel confident that you will
                            not countinance this nefarious Intrigue, and that you will dissappoint the cont of a System that would dishonor you—
                        Judge Meigs is thought to have sided with Lucas—Why? May we not presume that he was fully informed at
                            Washington of the Plan to desplace Wilkenson? and that it was so deeply laid it could not fail to succeed; He would know
                            this from the planners. Prior to his coming to Washington he appeared by his letter to Genl W (which I have) to be highly
                            friendly to him. Why? The Genl was then in power—why change his opinion? because he was, probably, well informed that
                            the Governor was to be displaced. The Junto declared the Judge to be
                            their own a very few days after his arrival at St Louis.
                        I pray you to pardon me for thus intruding my Opinions upon you & to attribute the intrusion to my anxiety
                            for the honor & Dignity of an Administration that I have had pleasure in
                            contributing, my Aid to promote. 
                  Believe me to be as in truth I am Dr Sir Your friend & servt
                        
                            S. Smith
                            
                        
                    